DETAILED ACTION
This Office Action is in response to Application filed March 18, 2020.
The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a second electrode entirely overlapping with the entire channel formation region” recited on lines 9-10 of claim 3 must be shown or the features canceled from the claim, because it appears that the limitation cited above suggests that the second electrode 113a in Figs. 6 and 25A of current application, and 216a in Fig. 25B of current application are commensurate with the channel formation region in terms of their dimensions including a width and a length.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing 

Claim Objections
Claims 2 and 3 are objected to because of the following informalities: “and” should be inserted at the end of line 24 after “transmitting property”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 2 and 3, it is not clear what the claimed first through sixth electrodes refer to, what they correspond to in the pixel portion and the driver circuit portion, and what they do, because (a) Applicant simply enumerates first through sixth electrodes without reciting what they correspond to, and what they do, (b) in other words, it is not clear whether the claimed first through sixth electrodes correspond to a gate electrode, a source electrode, a drain electrode, a pixel electrode, a contact specifically delineating what the claimed first through sixth electrodes refer to and what they do, the claimed semiconductor device may correspond to a semiconductor device that Applicant has not invented, that may have already been widely used and/or that may have no utility at all, and (d) it is improper to import claim limitations from the specification as stipulated in MPEP 2111.01.
(2) Also regarding claims 2 and 3, it is not clear what the second electrode recited on line 9 refers to, because (a) it appears that this second electrode overlapping with the channel formation region refers to the electrode 113a in Figs. 6A and 25A of current application, and 216a in Fig. 25B of current application, (b) however, this second electrode 113a or 216a does not have a region overlapped with the fourth electrode as recited on lines 17-18, where the fourth electrode appears to be the electrode 119c in Fig. 6A of current application, and (c) therefore, the new claims 2 and 3 may also fail to comply with the written description requirement.
(3) Further regarding claims 2 and 3, it is not clear what the fourth electrode recited on line 15 refers to, because (a) the fourth electrode having the same material as the third electrode appears to refer to the electrode 119c in Fig. 6A of current application, where the third electrode appears to be the electrode 119a, (b) however, the second electrode 113a does not have a region overlapped with this fourth electrode 119c in Fig. 6A of current application, while Applicant claims such a feature on lines 17-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C KIM/Primary Examiner, Art Unit 2815